764 N.W.2d 569 (2009)
Anthony PELLEGRINO, Individually and as Personal Representative of the Estate of Shirley Ann Pellegrino, Plaintiffs-Appellees,
v.
AMPCO SYSTEMS PARKING, Defendant-Appellant.
Docket No. 137111. COA No. 274743.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the motion for immediate consideration of the motion to strike is GRANTED. The motion to *570 strike is GRANTED in part. The paragraph spanning pages 1 and 2 of the plaintiffs' response to the defendant's application for leave to appeal is stricken because it contains information that is not part of the record on appeal. MCR 7.210(A)(1). The motion for extension of time to file a reply and the motion to note recent Supreme Court decision are GRANTED. The application for leave to appeal the May 27, 2008 judgment of the Court of Appeals is considered, and it is GRANED, limited to the issue whether the defendant is entitled to a new trial based on a violation of MCR 2.511(F)(2).